
	

113 HR 5005 IH: Ending Corporal Punishment in Schools Act of 2014
U.S. House of Representatives
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5005
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2014
			Mrs. McCarthy of New York (for herself, Mr. George Miller of California, Mr. Scott of Virginia, Ms. Slaughter, Mr. Ellison, Mr. Capuano, Mrs. Davis of California, Mr. Hinojosa, Mr. Pascrell, Mr. Holt, Mr. Courtney, Mr. Hastings of Florida, Ms. Linda T. Sánchez of California, Mr. Tierney, Mr. Cárdenas, Mr. Grijalva, Ms. McCollum, Mrs. Carolyn B. Maloney of New York, Mr. Levin, Mr. Honda, Ms. Norton, Mr. Loebsack, Ms. Bass, Mr. Fattah, and Ms. Speier) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To end the use of corporal punishment in schools, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Ending Corporal Punishment in Schools Act of 2014.
		2.FindingsCongress finds the following:
			(1)Behavioral interventions for children must promote the right of all children to be treated with
			 dignity. All children have the right to be free from any corporal
			 punishment.
			(2)Safe, effective, evidence-based strategies are available to support children who display
			 challenging behaviors in school settings.
			(3)School personnel have the right to work in a safe environment and should be provided training and
			 support to prevent injury and trauma to themselves and others.
			(4)According to the Department of Education’s Technical Assistance Center on School-Wide Positive
			 Behavior Interventions and Support, outcomes associated with school-wide
			 positive behavior support are decreased office discipline referrals,
			 increased instructional time, decreased administrator time spent on
			 discipline issues, efficient and effective use of scarce resources, and
			 increased perception of school safety and sustainability through a team
			 approach.
			(5)Nineteen States continue to permit corporal punishment in public schools.
			(6)According to Department of Education statistics, each year in the United States, hundreds of
			 thousands of school children are subjected to corporal punishment in
			 public schools. School corporal punishment is usually executed in the form
			 of paddling, or striking students with a wooden paddle on their buttocks or legs, which can result in
			 abrasions, bruising, severe muscle injury, hematomas, whiplash damage,
			 life-threatening hemorrhages, and other medical complications that may
			 require hospitalization.
			(7)Gross racial disparity exists in the execution of corporal punishment of public school children,
			 and African-American schoolchildren are disproportionately corporally
			 punished. The most recent available statistics show that African-American
			 students make up 17.1 percent of the national student population, but 35.6
			 percent of all students subjected to physical punishment at school.
			(8)Public school children with disabilities are subjected to corporal punishment at disproportionately
			 high rates, approximately twice the rate of the general student population
			 in some States.
			(9)Corporal punishment is used in many instances for minor disciplinary infractions, such as being
			 tardy or violating the dress code.
			(10)Corporal punishment has resulted in physical injury and psychological trauma to children in public
			 and private schools. Social skills development after the use of corporal
			 punishment may be severely altered, leading to aggressive behaviors.
			 National research shows students have been subjected to corporal
			 punishment in schools as a means of discipline, to force compliance, or as
			 a substitute for appropriate educational support.
			(11)Children are protected from corporal punishment in other settings, such as hospitals, health
			 facilities, Head Start programs, and nonmedical community-based
			 facilities. Similar protections are needed in schools.
			(12)Prisoners in Federal prison are protected from corporal punishment.
			3.PurposesThe purposes of this Act are to—
			(1)eliminate the use of corporal punishment in schools;
			(2)ensure the safety of all students and school personnel in schools and promote a positive school
			 culture and climate; and
			(3)assist States, local educational agencies, and schools in identifying and implementing effective
			 evidence-based models to prevent and reduce—
				(A)corporal punishment in schools;
				(B)aversive behavior interventions that compromise health and safety; and
				(C)physical, emotional, or psychological abuse.
				4.Prohibition against corporal punishmentSubpart 4 of part C of the General Education Provisions Act (20 U.S.C. 1232f et seq.) is amended by
			 adding at the end the following:
			
				448.Prohibition against corporal punishment
					(a)General prohibitionNo funds shall be made available under any applicable program to any educational agency or
			 institution, including a local educational agency or State educational
			 agency, that has a policy or practice which allows school personnel to
			 inflict corporal punishment upon a student—
						(1)as a form of punishment; or
						(2)for the purpose of modifying undesirable behavior.
						(b)Local educational agencies
						(1)In generalIn the case of an applicable program under which a local educational agency may only receive funds
			 through a State educational agency that is prohibited under subsection (a)
			 from receiving funds under any applicable program, a local educational
			 agency that is not prohibited under subsection (a) from receiving such
			 funds may apply directly to the Secretary to receive funds under the
			 program.
						(2)CertificationEach local educational agency applying directly to the Secretary under paragraph (1) shall certify
			 in such application that the agency is not prohibited under subsection (a)
			 from receiving funds under any applicable program.
						(c)Rule of constructionNothing in this section shall be construed to preclude school personnel from using, within the
			 scope of employment, reasonable restraint to the lightest possible degree
			 upon a student, if—
						(1)the student’s behavior poses an imminent danger of physical injury to the student, school
			 personnel, or others;
						(2)less restrictive interventions would be ineffective in stopping such imminent danger of physical
			 injury; and
						(3)the reasonable restraint ends immediately upon the cessation of the conditions described in
			 paragraphs (1) and (2).
						(d)DefinitionsFor purposes of this section—
						(1)the term corporal punishment has the meaning given such term in section 12 of the Ending Corporal Punishment in Schools Act of 2014;
						(2)the term educational agency or institution means any public or private agency or institution which is the recipient, or serves students who
			 are recipients of, funds under any applicable program;
						(3)the terms local educational agency and State educational agency have the meanings given such terms in section 9101 of the Elementary and Secondary Education Act
			 of 1965;
						(4)the term school personnel has the meaning given such term in section 12 of the Ending Corporal Punishment in Schools Act of 2014; and
						(5)the term student includes any person who is in attendance at an educational agency or institution..
		5.State plan and enforcement
			(a)State planNot later than 18 months after the date of enactment of this Act and every third year thereafter,
			 each State educational agency shall submit to the Secretary a State plan
			 that provides—
				(1)assurances to the Secretary that the State has in effect policies and procedures that eliminate the
			 use of corporal punishment in schools;
				(2)a description of the State’s policies and procedures; and
				(3)a description of the State plans to ensure school personnel and parents, including private school
			 personnel and parents, are aware of the State’s policies and procedures.
				(b)Enforcement
				(1)In general
					(A)Use of remediesIf a State educational agency fails to comply with subsection (a), the Secretary shall—
						(i)withhold, in whole or in part, further payments under an applicable program (as such term is
			 defined in section 400(c) of the General Education Provisions Act (20
			 U.S.C. 1221)) in accordance with section 455 of such Act (20 U.S.C.
			 1234d);
						(ii)enter into a compliance agreement in accordance with section 457 of the General Education
			 Provisions Act (20 U.S.C. 1234f); or
						(iii)issue a complaint to compel compliance of the State educational agency through a cease and desist
			 order, in the same manner the Secretary is authorized to take such action
			 under section 456 of the General Education Provisions Act (20 U.S.C.
			 1234e).
						(B)Cessation of withholding of fundsWhenever the Secretary determines (whether by certification or other appropriate evidence) that a
			 State educational agency that is subject to the withholding of payments
			 under subparagraph (A)(i) has cured the failure providing the basis for
			 the withholding of payments, the Secretary shall cease the withholding of
			 payments with respect to the State educational agency under such
			 subparagraph.
					(2)Rule of constructionNothing in this subsection shall be construed to limit the Secretary’s authority under the General
			 Education Provisions Act (20 U.S.C. 1221 et seq.).
				(c)Rule of constructionNothing in this section shall be construed to preclude school personnel from using, within the
			 scope of employment, reasonable restraint to the lightest possible degree
			 upon a student, if—
				(1)the student’s behavior poses an imminent danger of physical injury to the student, school
			 personnel, or others;
				(2)less restrictive interventions would be ineffective in stopping such imminent danger of physical
			 injury; and
				(3)the reasonable restraint ends immediately upon the cessation of the conditions described in
			 paragraphs (1) and (2).
				6.Grant authority
			(a)In generalFrom the amount appropriated under section 11, the Secretary may award grants to State educational
			 agencies to assist the agencies in improving school climate and culture by
			 implementing school-wide positive behavior support approaches.
			(b)Duration of grantA grant under this section shall be awarded to a State educational agency for a 3-year period.
			(c)ApplicationEach State educational agency desiring a grant under this section shall submit an application to
			 the Secretary at such time, in such manner, and accompanied by such
			 information as the Secretary may require, including information on how the
			 State educational agency—
				(1)will develop State training programs on school-wide positive behavior support approaches, such as
			 training programs developed with the assistance of the Secretary (acting
			 through the Office of Special Education Programs Technical Assistance
			 Center on Positive Behavioral Interventions and Supports of the Department
			 of Education); and
				(2)will target resources to schools and local educational agencies in need of assistance related to
			 improving school culture and climate through positive behavior supports.
				(d)Authority To make subgrants
				(1)In generalA State educational agency receiving a grant under this section may use such grant funds to award
			 subgrants, on a competitive basis, to local educational agencies.
				(2)ApplicationA local educational agency desiring to receive a subgrant under this section shall submit an
			 application to the applicable State educational agency at such time, in
			 such manner, and containing such information as the State educational
			 agency may require.
				(e)Private school participation
				(1)In generalA local educational agency receiving subgrant funds under this section shall, after timely and
			 meaningful consultation with appropriate private school officials, ensure
			 that private school personnel can participate, on an equitable basis, in
			 activities supported by funds under this section.
				(2)Public control of fundsThe control of funds provided under this section, and title to materials, equipment, and property
			 purchased with such funds, shall be in a public agency, and a public
			 agency shall administer such funds, materials, equipment, and property.
				(f)Required activitiesA State educational agency receiving a grant, or a local educational agency receiving a subgrant,
			 under this section shall use such grant or subgrant funds to carry out the
			 following:
				(1)Developing and implementing high-quality professional development and training programs, such as
			 training programs developed with the assistance of the Secretary (acting
			 through the Office of Special Education Programs Technical Assistance
			 Center on Positive Behavioral Interventions and Supports of the Department
			 of Education), to implement evidence-based systematic approaches to
			 school-wide positive behavior supports, including improving coaching,
			 facilitation, and training capacity for principals and other
			 administrators, teachers, specialized instructional support personnel, and
			 other staff.
				(2)Providing technical assistance to develop and implement evidence-based systematic approaches to
			 school-wide positive behavior supports, including technical assistance for
			 data-driven decisionmaking related to behavioral supports and
			 interventions in the classroom and throughout common areas.
				(3)Researching, evaluating, and disseminating high-quality evidence-based programs and activities that
			 implement school-wide positive behavior supports with fidelity.
				(4)Supporting other local positive behavior support implementation activities consistent with this
			 subsection, including outreach to families and community agencies and
			 providers, such as mental health authorities.
				(g)Evaluation and reportEach State educational agency receiving a grant under this section shall, at the end of the 3-year
			 grant period for such grant, prepare and submit to the Secretary, a report
			 that—
				(1)evaluates the State’s progress toward developing and implementing evidence-based systematic
			 approaches to school-wide positive behavior supports; and
				(2)includes such information as the Secretary may require.
				(h)Department of the interiorFrom the amount appropriated under section 11, the Secretary may allocate funds to the Secretary of
			 the Interior for activities under this section with respect to schools
			 operated or funded by the Department of the Interior, under such terms as
			 the Secretary of Education may prescribe.
			7.National assessment
			(a)National assessmentThe Secretary shall carry out a national assessment to—
				(1)determine compliance with the requirements of this Act; and
				(2)identify best practices with respect to professional development and training programs carried out
			 under section 6, which shall include identifying evidence-based school
			 personnel training models with demonstrated success (including models that
			 emphasize positive behavior supports and de-escalation techniques over
			 physical intervention).
				(b)ReportThe Secretary shall submit to the Committee on Education and the Workforce of the House of
			 Representatives and the Committee on Health, Education, Labor, and
			 Pensions of the Senate—
				(1)an interim report that summarizes the preliminary findings of the assessment described in
			 subsection (a) not later than 3 years after the date of enactment of this
			 Act; and
				(2)a final report of the findings of the assessment not later than 5 years after the date of the
			 enactment of this Act.
				8.Protection and advocacy systemsProtection and Advocacy Systems shall have the authority provided under section 143 of the
			 Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42
			 U.S.C. 15043) to investigate, monitor, and enforce protections provided
			 for students under this Act and the amendments made by this Act.
		9.Limitation of authority
			(a)In generalNothing in this Act shall be construed to restrict or limit, or allow the Secretary to restrict or
			 limit, any other rights or remedies otherwise available to students or
			 parents under Federal, State, or local law or regulation.
			(b)Applicability
				(1)Private schoolsNothing in this Act shall be construed to affect any private school that does not receive, or does
			 not serve students who receive, support in any form from any program
			 supported, in whole or in part, with funds appropriated to the Department
			 of Education.
				(2)Home schoolsNothing in this Act shall be construed to—
					(A)affect a home school, whether or not a home school is treated as a private school or home school
			 under State law; or
					(B)consider parents who are schooling a child at home as school personnel.
					10.Rule of construction on data collectionNothing in this Act shall be construed to affect the collection of information or data with respect
			 to corporal punishment authorized under the statutes and regulations
			 implementing title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000c),
			 title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.),
			 section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794 et seq.), or
			 the Department of Education Organization Act (20 U.S.C. 3401 et seq.).
		11.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this Act for
			 fiscal year 2015 and each of the 4 succeeding fiscal years.
		12.DefinitionsIn this Act:
			(1)Corporal punishmentThe term corporal punishment means paddling, spanking, or other forms of physical punishment, however light, imposed upon a
			 student.
			(2)Educational service agencyThe term educational service agency has the meaning given such term in section 9101(17) of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 7801(17)).
			(3)Elementary schoolThe term elementary school has the meaning given the term in section 9101(18) of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 7801(18)).
			(4)Local educational agencyThe term local educational agency has the meaning given the term in section 9101(26) of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 7801(26)).
			(5)ParentThe term parent has the meaning given the term in section 9101(31) of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 7801(31)).
			(6)Positive behavior supportsThe term positive behavior supports means a systematic approach to embed evidence-based practices and data-driven decisionmaking to
			 improve school climate and culture, including a range of systemic and
			 individualized strategies to reinforce desired behaviors and diminish
			 reoccurrence of problem behaviors, in order to achieve improved academic
			 and social outcomes and increase learning for all students, including
			 those with the most complex and intensive behavioral needs.
			(7)Protection and advocacy systemThe term protection and advocacy system means a protection and advocacy system established under section 143 of the Developmental
			 Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15043).
			(8)SchoolThe term school means an entity—
				(A)that—
					(i)is a public or private—
						(I)day or residential elementary school or secondary school; or
						(II)early childhood, elementary school, or secondary school program that is under the jurisdiction of a
			 school, local educational agency, educational service agency, or other
			 educational institution or program; and
						(ii)receives, or serves students who receive, support in any form from any program supported, in whole
			 or in part, with funds appropriated to the Department of Education; or
					(B)that is a school funded or operated by the Department of the Interior.
				(9)School personnelThe term school personnel has the meaning—
				(A)given the term in section 4151(10) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7161(10)); or
				(B)given the term school resource officer in section 4151(11) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7161(11)).
				(10)Specialized instructional support personnelThe term specialized instructional support personnel means school counselors, school social workers, school nurses, school psychologists, and other
			 qualified professional personnel involved in providing assessment,
			 diagnosis, counseling, educational, health, therapeutic, and other
			 necessary corrective or supportive services.
			(11)Secondary schoolThe term secondary school has the meaning given the term in section 9101(38) of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 7801(38)).
			(12)SecretaryThe term Secretary means the Secretary of Education.
			(13)StateThe term State has the meaning given the term in section 9101 of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7801).
			(14)State educational agencyThe term State educational agency has the meaning given the term in section 9101(41) of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 7801(41)).
			(15)StudentThe term student means a student enrolled in a school defined in paragraph (8).
			13.Presumption of congress relating to competitive procedures
			(a)PresumptionIt is the presumption of Congress that grants awarded under this Act will be awarded using
			 competitive procedures based on merit.
			(b)Report to congressIf grants are awarded under this Act using procedures other than competitive procedures, the
			 Secretary shall submit to Congress a report explaining why competitive
			 procedures were not used.
			14.Prohibition on earmarksNone of the funds appropriated to carry out this Act may be used for a congressional earmark as
			 defined in clause 9e of rule XXI of the Rules of the House of
			 Representatives of the 112th Congress.
		
